          Case 21-30574 Document 860 Filed in TXSB on 08/10/21 Page 1 of 2
                                                                                                  United States Bankruptcy Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                             UNITED STATES BANKRUPTCY COURT                                             August 10, 2021
                               SOUTHERN DISTRICT OF TEXAS                                             Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

IN RE:                                               §
                                                     §
COUNTRY FRESH HOLDING                                §
COMPANY, INC., et. al.1                              §
                                                     §        Case No.: 21-30574
                                                     §
          Debtors.                                   §
                                                     §        Jointly Administered

       ORDER GRANTING CHAPTER 7 TRUSTEE’S EXPEDITED MOTION TO
     ESTABLISH ADMINISTRATIVE EXPENSE BAR DATE FOR 11 U.S.C. § 503(b)
                  CLAIMS ARISING BEFORE JUNE 21, 2021
                        (Related to Docket No. 787)

          On this day came on to be considered the Chapter 7 Trustee’s Expedited Motion To

Establish Administrative Expense Bar Date For 11 U.S.C. § 503(b) Claims Arising Before June

21, 2021 (the “Motion”) by Janet Northrup, Chapter 7 Trustee of the bankruptcy estate of Country

Fresh Holding Company, Inc. (“Trustee”). The Court Orders:




    1. September 10, 2021 (the “Administrative Expense Bar Date”) is the deadline for
       filing applications to approve an administrative expense pursuant to 11 U.S.C. § 503(b)
       for such claims alleged to have been incurred during the time period between the
       petition date (February 15, 2021) and the conversion date (June 21, 2021).

    2. Any holder of an alleged administrative expense under 11 U.S.C. § 503(b) that was
       incurred prior to June 21, 2021 who fails to file an application for approval of such claim
       with the Court by the Administrative Expense Bar Date shall be barred, estopped, and
       enjoined from asserting such claim.

1
 The Debtors in these Chapter 7 cases and the last four digits of each Debtors’ taxpayer identification number are as
follows: Country Fresh Holding Company Inc. (7822); Country Fresh Midco Corp. (0702); Country Fresh Acquisition
Corp. (5936); Country Fresh Holdings, LLC (7551); Country Fresh LLC (1258); Country Fresh Dallas, LLC (7237);
Country Fresh Carolina, LLC (8026); Country Fresh Midwest, LLC (0065); Country Fresh Orlando, LLC (7876);
Country Fresh Transportation LLC (8244) CF Products, LLC (8404) Country Fresh Manufacturing, LLC (7839);
Champlain Valley Specialty of New York, Inc. (9030); Country Fresh Pennsylvania, LLC (7969); Sun Rich Fresh
Foods (NV) Inc. (5526); Sun Rich Fresh Foods (USA) Inc. (0429); and Sun Rich Fresh Foods (PA) Inc. (4661). The
Debtors’ principal place of business is 3200 Research Forest Drive, Suite A5, The Woodlands, TX, 77381.



3089048                                                  1
           Case 21-30574 Document 860 Filed in TXSB on 08/10/21 Page 2 of 2




     3. Notwithstanding any contrary provision of this order, no governmental unit shall be
        required to file a request for the payment of an expense described in 11 U.S.C. §
        503(b)(1)(B) or (C) as a condition of it being an allowed administrative expense.


     4. The Trustee shall serve this Order on all known creditors and parties in interest who may
        assert an administrative expense claim.


  SO ORDERED THIS _____________ DAY OF ______, 2021.
Signed: August
        October10,
                17,2021
                    2018

                                                    ____________________________________
                                                      ____________________________________
                                                                   Marvin Isgur
                                                      Honorable  Marvin
                                                        United States   Isgur
                                                                      Bankruptcy Judge
                                                      United States Bankruptcy Judge




 3089048                                        2
